849 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Betty CAVENY, Administrator of the Estate of Linda Masur andMargaret Lynn Masur, Plaintiff-Appellant,v.RAVEN ARMS COMPANY, Defendant-Appellee.
No. 87-3579.
United States Court of Appeals, Sixth Circuit.
June 10, 1988.

Before KEITH and RYAN, Circuit Judges, and BENJAMIN F. GIBSON,* District Court Judge.
PER CURIAM:


1
Plaintiff-Appellant Betty Caveney appeals from the order of the District Court for the Southern District of Ohio dismissing her diversity tort action.  Plaintiff sued Raven Arms Company, a small gun manufacturer, arguing that a handgun manufacturer that produces a gun having features specifically intended to facilitate criminal conduct should be held liable for injuries suffered by a victim of the criminal conduct which is the foreseeable result of the design.


2
After thorough review of the briefs and record in this case, and after hearing the arguments of counsel, we are unable to conclude that the court below erred in its decision to dismiss the action.  Thus, we AFFIRM the decision below based upon Judge Spiegel's thorough opinion of May 22, 1987, reported at 665 F.Supp. 530 (S.D.Ohio 1987).



*
 Honorable Benjamin F. Gibson, United States District Court for the Western District of Michigan, sitting by designation